46 F.3d 1136
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Michael JONES, Appellant,v.UNITED STATES of America, Appellee.
No. 94-2307EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  Jan. 6, 1995.Filed:  Jan. 25, 1995.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Michael Jones appeals the district court's order denying Jones's 28 U.S.C. Sec. 2255 motion.  We affirm.


2
Having carefully reviewed the record, we conclude the district court's decision is clearly correct and an opinion would lack precedential value.  We reject Jones's claim that the district court was biased against him and failed to consider his objections to the magistrate judge's report.  Jones has failed to make a prima facie showing that the district court did not undertake the proper review.  See United States v. Hamell, 931 F.2d 466, 468 (8th Cir.), cert. denied, 112 S. Ct. 347 (1991).


3
Accordingly, we deny Jones's motions for appointment of counsel and for photocopies and affirm the district court without an extended opinion.  See 8th Cir.  R. 47B.